Citation Nr: 0331908	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  98-19 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypercholesterolemia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1996. 


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied entitlement to service 
connection for gastroesophageal reflux disease (GERD), 
allergic rhinitis, and hypercholesterolemia.

The veteran perfected an appeal on all three denials of 
service connection.  Later in a January 2003 rating decision, 
the RO granted service connection for GERD and allergic 
rhinitis, and assigned 10 percent and zero percent disability 
ratings, respectively, for those disorders effective October 
1, 1996, the date following separation from active duty.  The 
veteran has not expressed disagreement with the assigned 
disability ratings or the effective dates.  Therefore, the 
issue is as stated on the title page.

The veteran's requested hearing at the RO before a Veterans 
Law Judge was scheduled for September 17, 2003.  That same 
day, he withdrew his request for such a hearing.  
Accordingly, no further development with regard to a hearing 
is necessary.


FINDING OF FACT

Hypercholesterolemia is a laboratory finding and is not a 
chronic, acquired disorder for VA compensation purposes.


CONCLUSION OF LAW

The veteran's claim is without legal merit as 
hypercholesterolemia is not a chronic, acquired disorder for 
VA compensation purposes that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 C.F.R. § 
3.303 (2003); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that in March 1995 
he underwent a periodic physical examination.  His 
cholesterol level was 262 milligrams/deciliter (mg/dl).  The 
heart and vascular system were normal.  The diagnoses 
included increased cholesterol and the need for a 
hypertension evaluation.  In April 1995, the veteran 
underwent another blood workup.  The cholesterol level was 
285 mg/dl and was considered to be high.  Mevacor 
(lovastatin) was prescribed.  

Following the prescribing of medication, the veteran 
continued to have to blood work-ups during service.  A June 
1995 blood work-up revealed a cholesterol level of 204 mg/dl, 
which was considered to be high.  In July 1995, the 
assessments included hypercholesterolemia.  A September 1995 
blood work-up revealed a cholesterol level of 172 mg/dl.  In 
January 1996, the assessments included hyperlipidemia, 
controlled.  

On the August 1996 retirement physical examination, testing 
revealed a cholesterol level of 195 mg/dl.  On examination, 
the heart and vascular system were normal.  It was noted 
later in August 1996 that the hyperlipidemia was controlled 
on current medication.  

VA medical records reflect that in April 1997 the assessments 
included hyperlipidemia.  It was noted that the 
hypercholesterolemia would be treated aggressively.

The veteran was afforded a VA examination in August 1997.  It 
was noted that a April 1997 complete blood count (CBC) 
revealed that cholesterol and high-density lipoprotein (HDL) 
were normal.  The diagnoses included hypercholesterolemia, 
controlled.

VA medical records show that in November 1998, the 
assessments included hyperlipidemia.  It was indicated that 
cholesterol drawn two months ago revealed a total cholesterol 
of 196 mg/dl.  It was noted that the veteran takes lovastatin 
for his hypercholesterolemia with no difficulty and that he 
would continue on his current regimen. 


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).  Additionally, 
38 C.F.R. § 4.9 indicates that mere congenital or 
developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 5107 (West 2002).  When, after 
consideration of all of the evidence and material of record 
in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  


The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  See 38 C.F.R § 
3.159 (2003).  The regulations pertaining to these claims 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).

In Mason v. Principi, 16 Vet. App. 129, 132 (2002), the CAVC 
noted that in drafting the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  Congress noted for example that wartime service 
is a statutory bar for VA nonservice-connected pension 
benefits, and concluded that if a veteran with only peacetime 
service sought pension, no level of assistance would help the 
veteran prove the claim and that if VA were to spend time 
developing such a claim, some other veteran's claim where 
assistance would be helpful would be delayed.  Id.  The CAVC 
concluded that when the law, and not the evidence, is 
dispositive of a claim, the VCAA is not applicable.  Id.

For reasons stated below, the VCAA is not applicable to this 
case.  Id.


Service Connection

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  By definition, 
hypercholesterolemia is an excess of cholesterol in the 
blood.  Dorland's Illustrated Medical Dictionary 792 (28th 
ed. 1994).  Elevated cholesterol is a laboratory test result 
and not, in and of itself, a disability.  See 61 Fed. Reg. at 
20,445.

In this claim, the law concerning awards of service 
connection for strictly hypercholesterolemia is dispositive.  
In this regard, hypercholesterolemia is not shown to be 
reflective of a chronic, acquired disorder for VA 
compensation purposes which was incurred in or aggravated by 
active service.  See id.   It is not a disease or injury 
within the applicable legislation governing the awards of 
compensation benefits.  As such, regardless of the character 
or the quality of any evidence which the veteran could 
submit, strictly hypercholesterolemia is not recognized as a 
disability under the law for VA compensation purposes.  See 
38 C.F.R. § 3.303(c).  For example, the veteran has noted 
that he takes medication for his hypercholesterolemia.  
However, for the reasons noted above, the fact that he is 
taking medication is not relevant to whether 
hypercholesterolemia is a disability.  

Accordingly, entitlement to service connection must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to service connection for hypercholesterolemia is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



